Citation Nr: 0814493	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a restoration of a 10 percent evaluation 
for sinusitis, currently evaluated noncompensable.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis, prior to August 4, 2002.

3.  Entitlement to an evaluation in excess of 0 percent for 
sinusitis, from August 5, 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004 and February 2008, the veteran was scheduled 
for hearings with the Board that he had requested in August 
2003.  However, the veteran failed to appear for both 
hearings, and the Board finds that all due process has been 
met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  By rating action dated in December 2002, the veteran's 
sinusitis was awarded a 10 percent evaluation from March 13, 
2002, and then reduced to a noncompensable evaluation from 
August 5, 2002.

2.  The evidence of record shows the veteran's sinusitis did 
not improve.

3.  Sinusitis is manifested by fewer than six non-
incapacitating episodes per year, fewer than three 
incapacitating episodes per year, and no finding of polyps.


CONCLUSIONS OF LAW

1.  A 10 percent evaluation for sinusitis is restored.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.344(c) (2007); 
Brown v. Brown, 5 Vet. App. 413 (1993).

2.  The criteria for a 10 percent evaluation for sinusitis, 
from August 5, 2002, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application, VA must 
notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in December 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claims.

A June 2007 letter indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in August 2003 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  Therefore, the veteran has been 
provided with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2007, prior to the 
certification of the case to the Board.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
record shows the veteran submitted a notice of disagreement 
and substantive appeal, which advanced his arguments 
regarding his claims.  In his substantive appeal, the veteran 
referred to the specific criteria needed for a higher 
evaluation.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Initial Consideration

The Board notes that the AOJ increased and then decreased an 
evaluation.  The Board makes no comment as to whether the 
decision to increase the evaluation was supported or even 
clearly and unmistakably erroneous.  The Board does recognize 
that there was nothing in the treatment records that 
reflected treatment for sinusitis.  By implication, the AOJ 
expanded the grant of service connection beyond sinusitis.  
This determination necessarily impacts the decision on 
appeal.  

Analysis

A.  Restoration of 10 Percent Evaluation

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.344(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

In this case, in reducing the 10 percent evaluation assigned 
to the veteran's sinusitis to 0 percent, the RO made such 
reduction in the same December 2002 rating decision in which 
it had awarded the increase.  It was in effect for less than 
five years.  Therefore, with regard to that particular 
reduction, section (c) is applicable.

A March 2002 VA outpatient record shows the veteran 
complained of three weeks of sneezing and rhinorrhea.  There 
was no facial pain or anosmia.  He had intermittent nasal 
congestion and itchy and watery eyes.  Examination revealed 
normal mucosa and a midline septum.  The impression was 
allergic rhinitis.

An April 2002 VA outpatient record shows the veteran 
complained of the same symptoms.  On examination, the septum 
was to the right, and there was a valve collapse.

May 2002 VA outpatient records show the veteran underwent a 
septoplasty.

A June 2002 VA treatment record shows the veteran was doing 
well after his surgery except for nasal congestion.  Pain had 
resolved.

An August 2002 VA outpatient record shows the veteran was 
doing well with no pain, discharge or bleeding.  He was 
breathing well through his nose.

In September 2002, the veteran underwent VA examination.  He 
had a history of chronic sinusitis.  It seemed to be 
associated with allergies.  He felt improved since his May 
2002 surgery.  The impression was that the veteran had 
chronic sinusitis, probably secondary to allergy.

In a May 2003 written statement, the veteran indicated that 
his sinusitis showed very little significant improvement 
since his surgery.  The only improvement from the surgery was 
that it helped him breathe while he slept and improved his 
snoring.  He continued to experience considerable discharge 
and pain.

In an August 2003 written statement, the veteran's VA 
treating physician indicated that the veteran had persistent 
allergic rhinitis that he had for many years and will 
continue to have for many years.  The surgery did not affect 
this condition, and he continued to require treatment.

In an August 2003 written statement, the veteran indicated 
that he experienced at least six non-incapacitating episodes 
per year of sinusitis, characterized by headaches, pain, and 
discharge.

A November 2006 VA outpatient record shows the veteran 
complained of nasal congestion.  On examination, he had no 
sinus tenderness.

In April 2007, the veteran underwent VA examination.  He 
stated that his sinuses were worse than ever.  He had nasal 
obstruction at night and blew his nose in the morning.  There 
was no purulent discharge.  He had no facial pressure or 
pain.  The veteran had never taken antibiotics for a sinus 
infection in his entire life.  A May 2003 CT scan of the 
paranasal sinuses was negative.  There was no evidence of 
sinusitis on that examination.  The examiner reviewed the 
treatment records and found no evidence of treatment for 
sinusitis.  Nasal examination revealed the septum to be 
midline.  The inferior turbinates were mildly enlarged.  The 
examiner saw no evidence of sinus disease on nasal 
examination.  The examiner concluded that there was no 
evidence the veteran suffered from chronic sinus disease.  
This opinion was substantiated by other otolaryngology 
evaluations at VA over the years.  The veteran's symptoms 
were not suggesting of chronic sinus disease.

An April 2007 VA outpatient record shows the veteran 
complained of rhinorrhea, nasal congestion, and scratchy 
eyes.  He used a nasal corticosteroid.  On examination, the 
veteran had boggy, bluish nasal turbinates with clear 
secretions.

The RO reduced the veteran's evaluation based upon the 
veteran's septoplasty in May 2002 and a subsequent August 
2002 VA treatment record showing he could breathe well 
through his nose.  However, improvement must still be 
demonstrated in order for an appropriate rating reduction to 
be made.  38 C.F.R. § 3.344(c).  In this regard, the Board 
notes that the assignment of the 10 percent was based upon 
March and April 2002 VA treatment records showing sneezing, 
rhinorrhea, and nasal congestion.  Subsequently, the August 
2003 written statement from the physician that treated the 
veteran in March and April 2002 indicated that the surgery 
did not affect the veteran's persistent allergic rhinitis, 
and he continued to require treatment for it.  In addition, 
the veteran complained of similar symptoms in November 2006 
and April 2007.  Consequently, the Board finds that 
improvement has not been shown to reduce the veteran's 
rating.  Accordingly, the 10 percent evaluation is restored.


B.  Evaluation Higher Than 10 Percent

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Since the veteran's 10 percent evaluation has been restored, 
the Board will only address whether an evaluation in excess 
of 10 percent is warranted at any time since March 13, 2002.

The veteran's disability has been rated under the criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).

Diagnostic Code 6510 (pansinusitis) is to be rated under the 
General Rating Formula for Sinusitis.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

While the veteran indicated in August 2003 that he 
experienced at least six non-incapacitating episodes per year 
of sinusitis, characterized by headaches, pain, and 
discharge, the VA treatment records show the veteran sought 
treatment only four times for sinus symptoms since March 
2002.  In addition, he consistently denied experiencing any 
facial pain or headaches in VA treatment records and 
examination reports.  His written statement in August 2003 is 
inconsistent with his description of his symptoms when 
seeking treatment for his disorder.  Therefore, the Board 
finds that the evidence preponderates against a finding that 
the veteran experienced more than six non-incapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and discharge.  In addition, the veteran has asserted 
that he never needed antibiotic treatment for his sinusitis 
and has not contended that he had incapacitating episodes 
that required bed rest prescribed by a physician.  Therefore, 
the veteran's disability does not warrant an increase to a 30 
percent evaluation.

In an August 2003 written statement, the veteran's treating 
VA physician indicated that the veteran suffered from 
allergic rhinitis.

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

While the veteran has been treated for allergic rhinitis, the 
evidence shows he has never been found to have polyps.  
Therefore, an increase to a 30 percent rating is not 
warranted under Diagnostic Code 6522.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Consequently, the Board finds that the evidence preponderates 
against a finding that an evaluation in excess of 10 percent 
is warranted for sinusitis, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The 10 percent evaluation for sinusitis is restored, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent evaluation for sinusitis is granted from August 
5, 2002, subject to the controlling regulations applicable to 
the payment of monetary benefits.

An evaluation in excess of 10 percent for sinusitis is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


